 1   Conor J. Dale (State Bar No. 274123)
     JACKSON LEWIS P.C.
 2   50 California Street, 9th Floor
     San Francisco, California 94111-4615
 3   Telephone: (415) 394-9400
     Facsimile: (415) 394-9401
 4   Email: Conor.Dale@jacksonlewis.com
 5   Attorneys for Defendants
     JACKSON & HERTOGS LLP and
 6   ILANA DRUMMOND
 7   Mark C. Gabel (State Bar No. 253729)
     GABEL LAW FIRM, P.C.
 8   1 Embarcadero Center, Suite 500
     San Francisco, California 94111
 9   Telephone: (628) 231-2211
     Facsimile: (415) 276-3139
10   Email: markg@gabel-law-firm.com
11                              UNITED STATES DISTRICT COURT

12                             NORTHERN DISTRICT OF CALIFORNIA

13

14   BROOKE SCHARLI, an individual,                  Case No. 4:19-cv-01218-HSG

15                Plaintiff,                         JOINT STIPULATION AND ORDER
                                                     CONTINUING DATE OF INITIAL
16         v.                                        CASE MANAGEMENT CONFERENCE

17   JACKSON & HERTOGS LLP, a limited
     liability partnership; ILANA DRUMMOND,
18   an individual, and Does 1 through 10,
     inclusive,
19

20                Defendants.

21

22   ///

23   ///

24   ///

25   ///

26   ///

27   ///

28   ///
                                                   1
     Joint Stipulation and Order
     Continuing Date of Initial Case Management Conference        Case No. 4:19-cv-01218-HSG
 1   Pursuant to United States District Court, Northern District of California Local Rule 6-2, the
 2   following Stipulation is entered into by Plaintiff BROOKE SCHARLI (“Plaintiff”) and
 3   Defendants JACKSON & HERTOGS LLP and ILANA DRUMMOND (“Defendants”)
 4   (collectively, the “Parties”) by and through their counsel of record:
 5          WHEREAS, this case was recently assigned to the Hon. Haywood S. Gilliam; and
 6          WHEREAS, on May 20, 2019, the Court issued an order setting the initial case
 7   management conference for this case on June 11, 2019; and
 8          WHEREAS, counsel for Defendants is unable to appear at the June 11, 2019 initial case
 9   management conference due to a prescheduled time commitment; and
10          WHEREAS, Defendants accepted service through the Court’s Waiver of Service of
11   Summons form and their deadline to file an Answer to Plaintiff’s Complaint is June 14, 2019;
12          IT IS HEREBY STIPULATED AS FOLLOWS:
13          The June 11, 2019 case management conference is continued to June 18, 2019, or to such
14   a date thereafter as the Court may set. The deadlines to complete pre-case management conference
15   tasks including, but not limited to, the filing of a joint case management conference statement, are
16   similarly continued to dates consistent with the continued June 18, 2019 case management
17   conference.
18   Dated: May 22, 2019                                   JACKSON LEWIS P.C.

19

20                                                 By:      /s/Conor J. Dale
                                                           Conor J. Dale
21                                                         Attorney for Defendants JACKSON &
                                                           HERTOGS LLP and ILANA DRUMMOND
22

23   Dated: May 22, 2019                                   GABEL LAW FIRM, P.C.

24

25                                                 By:      /s/ Mark C. Gabel
                                                           Mark C. Gabel
26                                                         Attorney for Plaintiff BROOKE SCHARLI

27                                                    “I hereby attest that I have on file all holographic
                                              signatures corresponding to any signatures indicated by a
28                                             conformed signature (/S/) within this e-filed document.”
                                                   2
     Joint Stipulation and Order
     Continuing Date of Initial Case Management Conference               Case No. 4:19-cv-01218-HSG
 1                                            ORDER
 2   PURSUANT TO THE STIPULATION OF THE PARTIES, IT IS SO ORDERED.
 3

 4   Dated: May 22, 2019                       ________________________________
                                                     United States District Court Judge
 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28   4823-5496-5911

                                                   3
     Joint Stipulation and Order
     Continuing Date of Initial Case Management Conference         Case No. 4:19-cv-01218-HSG
